DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 depends from claim 29 and claims the consumable product contains up to 2.0% silica.  However, silica is not recited in claim 29.  Therefore, it is unclear if the silica is to be added as an additional ingredient, or if applicant is intending to limit the amount of carrier compound, which is limited to silica in claim 35.  For purposes of examination, claim 36 will be considered to limit the amount of silica from claim 35.
Claim 36 is also unclear as it claims a % silica, but the basis of the % is not specified.  For purposes of examination, the 2.0% silica will be considered to be based on the weight of the consumable product.
Claims 37-41 ultimately depend from claim 36 and will be interpreted to limit the amount of silica of claim 35 as set forth above with regard to claim 36.  The % of silica in claims 37-41 will also be considered to be based on the weight of the consumable product.
 Claim 42, as with claim 36, depends from claim 29 and claims the consumable product contains between 0.0001% to 2.0% silica.  However, silica is not recited in claim 29.  Therefore, it is unclear if the silica is to be added as an additional ingredient, or if applicant is intending to limit the amount of carrier compound in the consumable product, which is limited to silica in claim 35.  For purposes of examination, claim 42 will be considered to limit the amount of silica from claim 35.
Claim 42 is also unclear as it claims a % silica, but the basis of the % is not specified.  For purposes of examination, the 0.0001% to 2.0% silica will be considered to be based on the weight of the consumable product.
Claim 43 depends from claim 42 and will be interpreted to limit the amount of silica of claim 35 as set forth above with regard to claim 42.  The % of silica in claim 43 will also be considered to be based on the weight of the consumable product.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 31 and 34-48 are rejected under 35 U.S.C. 103 as being unpatentable over Baniel (US 2009/0297670; cited on IDS).
Regarding claims 29 and 35, Baniel teaches a sweetener composition comprising one or more sweetener carbohydrates and a carrier compound where the carrier compound is silica [0002, 0023].Baniel teaches a higher amount of silica (i.e. carrier compound) to be utilized in combination with the sweetener carbohydrates than claimed.  However, where Baniel teaches that the presence of the silica improves the sweet taste of the sweetener carbohydrates [0002], it would have been obvious to have 
Where the claims require that the sweetener composition is made by mixing the one or more sweetener carbohydrates with a carrier compound precursor and a catalyst such that a reaction occurs to form the sweetener composition, the examiner notes that this is a product by process limitation.  Where the claim is to a sweetener composition comprising a sweetener carbohydrate and a carrier compound, the manner of making the composition is not considered to provide a patentable distinction in the absence of a convincing showing that the manner of making the composition provides a materially different product.
Regarding claim 31, where Baniel teaches a sweetener composition comprising a carbohydrate and carrier, as well as a consumable product, as detailed above with regard to claim 29, the resultant consumable products are considered to be less bitter than a control product as Baniel teach a sweetener composition as claimed.
Regarding claims 34 and 48, the sweetener carbohydrates of Baniel include sucrose, glucose and fructose [0002].  Sucrose is a disaccharide and fructose and glucose are monosaccharides.
Regarding claims 36-43, Baniel does not teach the amount of silica present in the consumable composition.  However, where Baniel teaches the sweetener composition for inclusion in foodstuffs at [0008], one of ordinary skill would have been able to have determined, though no more than routine experimentation, the amount of sweetener to 
Regarding claims 44-47, Baniel teaches that the sweetener compositions are intended to be included in foodstuffs including food products [0008].  Baniel does not teach specific examples of food products.  However, where all of the claimed products are known to include sweeteners, to have included the sweetener composition of Baniel in consumable products as claimed is not considered to represent an unobvious contribution over the prior art.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Baniel (US 2009/0297670; cited on IDS) as applied to claim 29 above, and in further view of Huzinec et al. (5,912,030; cited on IDS).
Baniel teaches a consumable product comprising a sweetener carbohydrate and a carrier compound as detailed above with regard to claim 29.
Baniel is silent as to the sweetener composition comprising a polyol as required by claim 49.
Huzinec et al. teach sweeteners in combination with carrier compounds, where the sweeteners include both sweetener carbohydrates and polyols, including sucrose, fructose, dextrose, maltitol, mannitol, sorbitol, xylitol and lactitol (col. 4 lines 10-15).  Therefore, where Baniel teaches sweetener carbohydrates, it would have been obvious to have utilized sweetener polyols in the composition of Baniel with the reasonable expectation that a suitable sweetener composition would have been provided.  This .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 31 and 34-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,244,782. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims claim a consumable product comprising a sweetener composition, where the sweetener composition is made by mixing a sweetener carbohydrate with a carrier compound precursor in the presence of a catalyst.  Both sets of claims claim 0.05 to 4% by weight carrier compound, and claim the carrier compound is silica.  The patented claims do not teach the amount of silica in the consumable compositions.  However, where the patented claims are to consumable compositions comprising the same sweetener composition as claimed, the determination of the amount of silica in the final consumable product would .

Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,244,782 in view of Huzinec et al. (5,912,030; cited on IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims claim a consumable product comprising a sweetener composition, where the sweetener composition is made by mixing a sweetener carbohydrate with a carrier compound precursor in the presence of a catalyst.  Both sets of claims claim 0.05 to 4% by weight carrier compound, and claim the carrier compound is silica.  Claim 49 claims a sweetener polyol.  The patented claims teach only sweetener carbohydrates.  However, Huzinec et al. teach that both sweetener carbohydrates and sweetener polyols as claimed are known to be combined with carrier compounds in sweetener compositions.  Therefore, claim 49 is considered to be obvious over the patented claims in view of Huzinec et al. 

Claims 29, 31 and 34-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 15/756,042 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims claim a sweetener composition, where the sweetener composition is .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 49 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 15/756,042 (reference application) in view of Huzinec et al. (5,912,030; cited on IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims claim a sweetener composition, where the sweetener composition is made by mixing a sweetener carbohydrate with a carrier compound precursor in the presence of a catalyst.  Both sets of claims claim 0.05 to 4% by weight carrier compound, and claim the carrier compound is silica.  While the copending claims do not claim a consumable composition comprising the sweetener composition, given that sweetener compositions are well known to be included in consumable compositions, the inclusion of the copending sweetener composition in any of the claimed consumable compositions would have been obvious to one of ordinary skill.  Claim 49 claims a sweetener polyol.  The 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791